PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-4606


                           JAMES DOUGLAS CLAUSELL,

                                                Petitioner,

                                           v.

   LYDELL SHERRER; THE ATTORNEY GENERAL OF THE STATE OF NEW
                    JERSEY, ANNE MILGRAM*,

                                                Respondents.

(*Anne Milgram is substituted for her predecessor, Stuart Rabner, as Attorney General of
            the State of New Jersey, pursuant to Fed. R. App. P. 43(c)(2).)


                     Appeal from the United States District Court
                             for the District of New Jersey
                                   (No. 04-cv-03857)
                   District Court Judge: Honorable Noel L. Hillman


                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 November 9, 2009


                Before: AMBRO, GARTH and ROTH, Circuit Judges.

                           (Opinion Filed: February 5, 2010)

                 ORDER AMENDING CONCURRING OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the published Concurring Opinion in the above case filed
February 5, 2010, be amended as follows:

      On page 18, first paragraph, third line, replace “n.5” with “n.6”.

      On page 18, second paragraph, second line, replace “id. at 10 n.6” with “id.”.




                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge

Dated: March 23, 2010
PDB/cc: All Counsel of Record




                                            2